DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 7/25/22 and has been entered and made of record. Currently, claims 1, 2, 5, 7-8, 11, and 13-16 are pending, of which claims 13-16 are newly added.

Drawings

The drawings were received on 7/25/22.  These drawings are accepted.
Applicant’s amendment to Figs. 11, 13, 16, and 18 overcome the objection set forth in the previous Office Action and are therefore withdrawn.

Claim Interpretation

Applicant’s amendment to claim 1 and cancellation of claim 6 has changed the interpretation of the claims and no longer invokes 35 USC 122(f).

Response to Arguments

Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
The applicant asserts Ozaki (US 2012/0086975) does not disclose at least "change, based on a selection of the displayed identifier, another setting value of the second print setting item to the setting value of the second print setting item corresponding to the identifier without changing the setting value of the first print setting item, in a case that the function is enabled," as recited in claim 1. The Examiner respectfully disagrees as Ozaki disclose the above mentioned feature. Particularly, Ozaki discloses fixing or restricting certain print settings, such as those shown in Fig. 11 (paras 53-54). However, the fixed settings only inhibit the setting or related parameters and allow for unrelated print settings to be changed. For example, if “double-sided” printing is fixed then “single-sided” printing is inhibited but a user can certainly change the number of copies, orientation, and/or watermark (Fig. 8, paras 54-56). A user can select a preset “favorite” batch setting that presents a user with preset print setting items. Some items may be restricted from change but other items may be changed, such as number of copies and orientation. Thus, Ozaki discloses change, based on a selection of the displayed identifier, another setting value of the second print setting item to the setting value of the second print setting item corresponding to the identifier without changing the setting value of the first print setting item, in a case that the function is enabled," as recited in claim 1.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 7, 8, 11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 2012/0086975).
Regarding claims 1 and 11, Ozaki discloses a controlling method for an information processing apparatus including a controller and am information processing apparatus comprising: 
a controller configure to:
receive a user instruction for setting a setting value of a first setting item (see Fig. 3 and paras 43-46 and 48-51, “favorite” functions or presets can be registered that define a plurality of setting items); 
enable, according to another user instruction, a function for fixing a setting value of the first print setting item at the setting value set by the received user instruction (see Fig. 11 and paras 52-54, an administrator can set fixed setting values prior to a user selecting a favorite/preset/default setting); 
cause a display to display an identifier, wherein the identifier is corresponding to another setting value of the first print setting item and a setting value of a second print setting item (see Fig. 8 and paras 52-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change is displayed to the user and fixed setting items take precedence over default or preset setting items); and 
change, based on a selection of the displayed identifier, another setting value of the second print setting item to the setting value of the second print setting item corresponding to the identifier without changing the setting value of the first print setting item, in a case that the function is enabled (see Fig. 11 and 52-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change is displayed to the user and fixed setting items take precedence over default or preset setting items).
Regarding claim 2, Ozaki further discloses wherein the controller is further configured to: change, based on the selection of the displayed identifier, another setting value of the second print setting item to the setting value of the second print setting item corresponding to the identifier and the setting value of the first print setting item to said another setting value of the first print setting item, in a case that the function is disabled (see paras 51-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change it displayed to the user and fixed setting items take precedence over default or preset setting items, if no items are set as fixed then no restriction would be preset, thus function is disabled).  
Regarding claim 5, Ozaki further discloses wherein the controller is further configured to generate print data according to the setting value of the second print setting item and the setting value of the first print setting item (see Figs. 8 and 11 and paras 48-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change is displayed to the user and fixed setting items take precedence over default or preset setting items, first print settings include double-sided printing, 2-in-1 printing, and monochrome printing and second print settings include number of copies and orientation can be set).
Regarding claim 7, Ozaki further discloses wherein the controller is further configured to cause the display to display an object indicating that the setting value of the first print setting item is fixed, in a case that the function is enabled (see Fig. 11 and paras 46 and 52-54, an administrator can set fixed setting values prior to a user selecting a favorite/preset/default setting, a setting that cannot be changed may be grayed out or not displayed at all).  
Regarding claim 8, Ozaki further discloses wherein the first print setting item is related to a color mode (see Fig. 11 and paras 53-54, an administrator can set fixed setting values prior to a user selecting a favorite/preset/default setting, first print settings include double-sided printing, 2-in-1 printing, and monochrome printing).  
Regarding claim 13, Ozaki further discloses wherein the controller prohibit changing the setting value of the first print setting item, in a case that the function is enabled (see Fig. 11 and para 54, an administrator can set fixed setting values prior to a user selecting a favorite/preset/default setting, the restricted setting items prohibit changing of the setting item and represent a restriction function is enabled).
Regarding claim 14, Ozaki discloses an information processing apparatus comprising:
a controller configured to:
receive a user instruction for setting a setting value of a first print setting item (see Fig. 3 and paras 43-46 and 48-51, “favorite” functions or presets can be registered that define a plurality of setting items); 
enable, according to another user instruction, a function for fixing the setting value of the first print setting item set by the received user instruction (see Fig. 11 and paras 52-54, an administrator can set fixed setting values prior to a user selecting a favorite/preset/default setting); 
cause a display to display an identifier that is corresponding to another setting value of the first print setting item and a setting value of the second print setting item based on a comparison between said another setting value of the first setting item and a default setting value, in a case that the function is enabled (see Fig. 8 and paras 52-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change is displayed to the user and fixed setting items take precedence over default or preset setting items); and 
change, based on a selection of the displayed identifier, another setting value of the second print setting item to the setting value of the second print setting item corresponding to the identifier without changing the setting value of the first print setting item, in a case that the function is enabled (see Fig. 11 and 52-56 and 63-67, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change is displayed to the user and fixed setting items take precedence over default or preset setting items).
Regarding claim 15, Ozaki further discloses wherein the controller causes the display to display the identifier in a case that said another setting value of the first print setting item matches a default setting value of the first print setting item (see Figs. 3 and 4B and paras 43, 46, and 58, registered preset setting values and fixed setting values are compared to each other and only those setting items that a user is allowed to change is displayed to the user and fixed setting items take precedence over default or preset setting items).  
Regarding claim 16, Ozaki further discloses wherein the default value is set to a printer driver that has been installed in the information processing apparatus (see para 46, a default setting is preset in the printer driver).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677